Filed 9/23/21 P. v. Maldonado CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 THE PEOPLE,                                                            B308300

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. A364611)
           v.

 LARENZO RICARDO
 MALDONADO,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, William C. Ryan, Judge. Affirmed.
      Mark D. Lenenberg, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Matthew Rodriquez, Acting
Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Susan Sullivan Pithey, Assistant Attorney General,
Amanda Lopez and Chung L. Mar, Deputy Attorneys General, for
Plaintiff and Respondent.
                      ——————————
      In 1981, Larenzo Ricardo Maldonado pleaded guilty to
second degree murder based on a codefendant’s fatal shooting of
a pizza delivery man during the commission of an armed robbery.
In 2019, Maldonado filed a petition for resentencing pursuant to
newly-enacted Penal Code section 1170.95.1 The trial court
denied the petition based on a finding that Maldonado was not
entitled to relief under section 1170.95 because he was a major
participant in the robbery and acted with reckless indifference to
human life. On appeal, Maldonado argues the trial court erred
in denying the petition because principles of double jeopardy
precluded a finding that he could be convicted of first degree
felony murder under current law. Maldonado also asserts the
evidence was insufficient to support the trial court’s factual
finding that he was not entitled to resentencing. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

      The 1980 robbery and murder2
      On October 10, 1980, seven juvenile members of the
Avenues gang, including Maldonado, decided to rob a pizza
delivery man to obtain money to go to a county fair. The plan

      1 Unless otherwise stated, all further statutory references
are to the Penal Code.
      2 The description of the robbery and murder set forth in
this opinion is based on a January 1981 probation report, an
October 1980 police report, and a November 1980 transcript of
the prosecuting attorney’s interview with Lisa Gandara, one of
the co-participants in the crimes. These records were attached as
exhibits to the People’s response to Maldonado’s section 1170.95
petition, and were considered by the trial court in ruling on the
petition.




                                2
initially was devised by Rudy Zamorano, Martha McRae, and
Lisa Gandara. They then gathered with Maldonado, Manual
Marin, Ralph Garcia, and Pete Herrera at Maldonado’s house
where they worked out the details of the plan. All seven
individuals “were for it.” The plan was to drive to a secluded
street, order pizzas for delivery to an address on that street, and
then wait for the delivery man to arrive to rob him. While the
group agreed that “nobody was supposed to get hurt,” they also
decided to use a gun in the robbery “in case the pizza man
decided to pull a gun” on them. Zamorano told the group that if
the delivery man pulled out a gun or tried to defend himself,
“they were going to shoot him.”
       The group drove in Marin’s car to a fellow gang member’s
house where Zamorano retrieved a rifle and ammunition. They
then chose a house on Raber Street as the location for the robbery
because it was the darkest street in the area. After dropping off
McRae and Herrera at a pay phone booth so that they could order
the pizzas, the group parked the car down the street from the
Raber Street house. While Marin stayed in the car, the rest of
the group waited near the house for the delivery man.
Maldonado and Gandara stood in front of the house while
Zamorano and Garcia hid behind a car across the street.
       When the delivery man, Phillip Ares, arrived on Raber
Street, Gandara directed him to follow her to the house. As Ares
was walking toward the house, Zamorano approached him from
behind, placed the rifle against his back, and said, “Hold it,
motherfucker, or I’ll shoot you.” Gandara grabbed the pizzas
from Ares’s hands. Maldonado and Garcia then searched Ares for
money. Maldonado removed change from one of Ares’s pockets
while Garcia took bills from another pocket.




                                3
       After the men took Ares’s money, Zamorano directed him
to turn around. When Ares did not comply, Zamorano warned
him, “If you don’t turn around, I’ll shoot you through the back.”
Ares again did not comply, and instead stood silently with his
back to Zamorano. After Zamorano told Ares to turn around a
third time, Maldonado grabbed Ares by his arm and turned him
toward Zamorano. At that point, the rifle was pointed at Ares’s
stomach. Zamorano told Ares, “I know you’re going to snitch.”
Zamorano then walked around Ares and shot him three times in
the back. Ares died at the scene from his gunshot wounds.
       Immediately after the shooting, Maldonado and the rest of
the group ran back to Marin’s car. When Gandara asked
Zamorano why he shot the delivery man, Zamorano “[j]ust
laughed.” According to Gandara, “we all laughed, just laughed,”
and “we didn’t expect that he died.” After the group picked up
McRae and Herrera, they drove to an alley, where they hid the
rifle and split the proceeds from the robbery. The group then
parked on a nearby street and ate the pizza.

      Maldonado’s 1981 guilty plea
      Maldonado, Zamorano, and Marin were each charged with
murder and robbery with robbery-murder special circumstance
and firearm enhancement allegations. On January 7, 1981,
Maldonado pleaded guilty to second degree murder pursuant to a
plea agreement. He was sentenced to a term of 15 years to life in
state prison.

       Maldonado’s 2019 petition for resentencing
       On January 2, 2019, Maldonado filed a petition for
resentencing pursuant to section 1170.95. He asserted he was
entitled to relief under the statute because he pleaded guilty to




                                 4
murder pursuant to the felony-murder rule or natural and
probable consequences doctrine, he was not the actual killer, he
did not aid or abet a murder with the intent to kill, and he was
not a major participant in the underlying felony or acted with
reckless indifference to human life. On March 11, 2019, the trial
court appointed counsel to represent Maldonado in his section
1170.95 petition.
       On July 2, 2019, the People filed a response to Maldonado’s
petition. The People contended the petition should be denied
because section 1170.95 was unconstitutional. The People also
argued Maldonado was ineligible for resentencing because he
was a major participant in the robbery and acted with reckless
indifference to human life. On November 12, 2019, the trial court
issued an order to show cause, finding that section 1170.95 was
constitutional, and that Maldonado had made a prima facie
showing of entitlement to relief.
       On September 14, 2020, following a hearing on the order to
show cause, the trial court denied Maldonado’s petition. In a
detailed memorandum of decision, the trial court found that
Maldonado was not entitled to relief under section 1170.95
because the evidence showed, beyond a reasonable doubt, that
Maldonado was a major participant in the underlying felony and
acted with reckless indifference to human life. In finding that
Maldonado was a major participant in the felony, the court relied
on “his later, but actual, participation in the planning, his
participation in the robbery, his lack of action when it became
apparent his co-perpetrator believed the victim needed to be
killed, and his lack of aid to the victim.” In finding that
Maldonado had acted with reckless indifference to human life,
the court cited “his role as a late-stage planner and a participant




                                 5
in the armed robbery who was in a position to prevent the
violence but did not.”3
      Following the denial of his petition, Maldonado filed a
timely appeal.

                         DISCUSSION

       Overview of section 1170.95
       Effective January 1, 2019, Senate Bill No. 1437 (2017–2018
Reg. Sess.) (Senate Bill 1437) amended murder liability under
the felony murder rule and natural and probable consequences
doctrine. (People v. Lewis (2021) 11 Cal.5th 952, 957; People v.
Gentile (2020) 10 Cal.5th 830, 842–843.) Prior to Senate Bill
1437’s enactment, under the felony murder rule, “a defendant
who intended to commit a specified felony could be convicted of
murder for a killing during the felony, or attempted felony,
without further examination of his or her mental state.” (People
v. Lamoureux (2019) 42 Cal.App.5th 241, 247–248.) Similarly,
under the natural and probable consequences doctrine, a
defendant was “liable for murder if he or she aided and abetted
the commission of a criminal act (a target offense), and a
principal in the target offense committed murder (a nontarget
offense) that, even if unintended, was a natural and probable
consequence of the target offense.” (Id. at p. 248.)
       Senate Bill 1437 amended the felony murder rule by adding
section 189, subdivision (e), which provides that a participant in


      3At the hearing on the order to show cause, Maldonado
was represented by counsel, but he did not appear in court, did
not present any live or written testimony, and did not offer any
additional documentary evidence in support of his petition.




                                6
the perpetration or attempted perpetration of qualifying felonies
is liable for felony murder only if the person: (1) was the actual
killer; (2) was not the actual killer but, with the intent to kill,
acted as a direct aider and abettor in the murder; or (3) the
person was a major participant in the underlying felony and
acted with reckless indifference to human life, as described in
section 190.2, subdivision (d). (See People v. Gentile, supra,
10 Cal.5th at p. 842.) It amended the natural and probable
consequences doctrine by adding section 188, subdivision (a)(3),
which states that malice shall not be imputed to a person based
solely on his or her participation in a crime. (Id. at p. 843.)
       Senate Bill 1437 also added section 1170.95, which created
a procedure whereby persons convicted of murder under a now-
invalid felony murder or natural and probable consequences
theory may petition the sentencing court to vacate the murder
conviction and resentence the petitioner on any remaining
counts. (See People v. Lewis, supra, 11 Cal.5th at p. 959; People
v. Gentile, supra, 10 Cal.5th at p. 843.) A petitioner is eligible for
relief if he or she: (1) was charged with murder by means of
a charging document that allowed the prosecution to proceed
under a theory of felony murder or murder under the natural
and probable consequences doctrine, (2) was convicted of first or
second degree murder, and (3) could no longer be convicted of
first or second degree murder due to the changes to sections 188
and 189 effectuated by Senate Bill 1437. (§ 1170.95, subd. (a).)
       Once a petitioner makes a prima facie showing that he
or she is entitled to relief, the sentencing court must issue an
order to show cause (§ 1170.95, subd. (c)), and hold a hearing
to determine whether to vacate the murder conviction and
resentence the petitioner (§ 1170.95, subds. (d)(1)). At that




                                  7
hearing, the prosecution has the burden of proving beyond a
reasonable doubt the petitioner is ineligible for resentencing
(§ 1170.95, subd. (d)(3))—that is, the People must prove beyond a
reasonable doubt that the petitioner is guilty under a theory that
remains valid after Senate Bill 1437’s enactment. (See People v.
Clements (2021) 60 Cal.App.5th 597, 615, review granted Apr. 28,
2021, S267624; People v. Rodriguez (2020) 58 Cal.App.5th 227,
230, review granted Mar. 10, 2021, S266652; People v. Lopez
(2020) 56 Cal.App.5th 936, 949, review granted Feb. 10, 2021,
S265974.) Both the prosecution and the petitioner may rely on
the record of conviction or offer new or additional evidence to
meet their respective burdens. (§ 1170.95, subd. (d)(3).) If the
prosecution fails to sustain its burden of proof, the court must
vacate the murder conviction and any allegations and
enhancements attached to it, and resentence the petitioner on
the remaining counts. (§ 1170.95, subd. (d)(3).)
      On appeal from an order denying a section 1170.95 petition
following an evidentiary hearing, we review the superior court’s
factual findings for substantial evidence. (People v. Clements,
supra, 60 Cal.App.5th at p. 618; People v. Rodriguez, supra,
58 Cal.App.5th at p. 238.) “We ‘ “examine the entire record in the
light most favorable to the judgment to determine whether it
contains substantial evidence—that is, evidence that is
reasonable, credible, and of solid value that would support a
rational trier of fact in finding [the defendant guilty] beyond a
reasonable doubt.” ’ ” (Clements, at p. 618.)

      Double jeopardy principles do not apply to
      Maldonado’s section 1170.95 proceeding
      On appeal, Maldonado first argues that the constitutional
prohibitions against double jeopardy precluded the trial court




                                8
from finding that he could be convicted of first degree felony
murder under current law because Maldonado previously was
convicted of second degree murder. Maldonado further asserts
that, to the extent he may have forfeited this claim on appeal,
his counsel in the section 1170.95 proceeding was ineffective by
failing to object on double jeopardy grounds in the trial court.
We conclude Maldonado’s claim lacks merit.
       The double jeopardy clauses of the Fifth Amendment to
the United States Constitution and article I, section 15, of the
California Constitution provide that no person may be tried
more than once for the same offense. (People v. Aranda (2019)
6 Cal.5th 1077, 1083.) The double jeopardy clause accordingly
“ ‘protects against a second prosecution for the same offense
following an acquittal or conviction, and also protects against
multiple punishment for the same offense.’ ” (People v. Anderson
(2009) 47 Cal.4th 92, 103–104.) A defendant must affirmatively
raise a claim of double jeopardy in the trial court to preserve the
issue for appeal. (People v. Gurule (2002) 28 Cal.4th 557, 646.)
       Contrary to Maldonado’s argument, the constitutional
protections afforded by the double jeopardy clause do not apply
to a section 1170.95 proceeding. As our colleagues in Division
Seven explained in People v. Hernandez (2021) 60 Cal.App.5th 94,
111, an “evidentiary hearing under section 1170.95 . . . does not
implicate double jeopardy because section 1170.95 ‘involves a
resentencing procedure, not a new prosecution.’ [Citation.] The
retroactive relief provided by section 1170.95 is a legislative ‘act
of lenity’ intended to give defendants serving otherwise final
sentences the benefit of ameliorative changes to applicable
criminal laws and does not result in a new trial or increased
punishment that could implicate the double jeopardy clause.




                                 9
[Citations.] And even if a section 1170.95 evidentiary hearing
were akin to a ‘reprosecution’ [citation] for purposes of the double
jeopardy clause, prohibitions against double jeopardy do not
prevent a retrial where ‘a conviction is not reversed on appeal for
insufficient evidence but because of a retroactive change in the
law [such as section 1170.95].’ ” (See People v. Lopez (2019)
38 Cal.App.5th 1087, 1115–1116, review granted on another
ground Nov. 13, 2019, S258175 [double jeopardy inapplicable to
section 1170.95 resentencing procedure].)
       Accordingly, double jeopardy principles did not preclude
the trial court from finding that Maldonado was ineligible for
resentencing because he could be convicted of first degree murder
under a valid felony murder theory. Because Maldonado’s section
1170.95 proceeding did not implicate the double jeopardy clause,
his counsel was not ineffective in failing to object on such grounds
before the trial court. (See People v. Bell (2019) 7 Cal.5th 70, 127
[counsel not ineffective in failing to raise futile objections]; People
v. Maury (2003) 30 Cal.4th 342, 419 [same].)

       Substantial evidence supported the trial court’s
       finding that Maldonado was not entitled to
       section 1170.95 relief
       Maldonado also challenges the sufficiency of the evidence
supporting the trial court’s finding that he was not entitled to
relief under section 1170.95 because he could be convicted of
first degree felony murder under current law. Maldonado does
not dispute that there was sufficient evidence to support the trial
court’s finding that he was a major participant in the robbery.
Rather, he contends the evidence was insufficient to support its
finding that he acted with reckless indifference to human life.
For the reasons set forth below, we conclude that substantial




                                  10
evidence supported the trial court’s finding that Maldonado acted
with reckless indifference to human life, and thus, that he could
be convicted of first degree murder under a felony murder
theory.4


        Section 189, subdivision (e)(3), provides that a participant
in certain felonies, including robbery, in which a death occurs is
liable for murder if the person was “a major participant in the
underlying felony and acted with reckless indifference to human
life, as described in subdivision (d) of Section 190.2,” the felony-
murder special circumstance statute. Section 190.2, subdivision
(d), in turn states that “every person, not the actual killer,
who, with reckless indifference to human life and as a major
participant” aids or abets an enumerated felony, including
robbery, that results in death may be convicted of special
circumstance murder and sentenced to death or imprisonment
for life without parole. “The statute, by its text, imposes an actus
reus requirement, major participation in the enumerated felony,
and a mens rea requirement, reckless indifference to human life.”
(In re Scoggins (2020) 9 Cal.5th 667, 674.)




      4 Maldonado also argues he could no longer be convicted
of second degree murder under current law because there was
insufficient evidence that he acted with actual malice. In light
of our conclusion that the evidence was sufficient to support the
trial court’s finding that Maldonado was ineligible for relief
because he could be convicted of first degree felony murder,
we need not consider whether Maldonado was also ineligible
because he could be convicted of second degree malice murder.




                                11
       More than 30 years after Maldonado’s conviction, the
California Supreme Court in People v. Banks (2015) 61 Cal.4th
788 and People v. Clark (2016) 63 Cal.4th 522 clarified the
meaning of the “major participant” and “reckless indifference”
requirements of section 190.2, subdivision (d). In Banks, the
Supreme Court identified a nonexclusive list of factors for
determining whether an aider and abettor was a major
participant in the underlying felony: “What role did the
defendant have in planning the criminal enterprise that led
to one or more deaths? What role did the defendant have in
supplying or using lethal weapons? What awareness did the
defendant have of particular dangers posed by the nature of the
crime, weapons used, or past experience or conduct of the other
participants? Was the defendant present at the scene of the
killing, in a position to facilitate or prevent the actual murder,
and did his or her own actions or inaction play a particular role
in the death? What did the defendant do after lethal force was
used?” (Banks, at p. 803, fn. omitted.) With respect to the
reckless indifference element, the court explained that “[r]eckless
indifference to human life ‘requires the defendant be “subjectively
aware that his or her participation in the felony involved a grave
risk of death.” ’ ” (Id. at p. 807.) “Awareness of no more than
the foreseeable risk of death inherent in any armed crime is
insufficient; only knowingly creating a ‘grave risk of death’
satisfies” the mens rea requirement. (Id. at p. 808.)
       Applying these principles, People v. Banks, supra,
61 Cal.4th at pages 805 to 807 held the evidence was insufficient
to establish the defendant, a getaway driver in an armed robbery
that resulted in a fatal shooting, was a major participant in the
robbery or acted with reckless indifference to human life. The




                                12
defendant did not qualify as a major participant because there
was no evidence that he planned the robbery, had any role in
procuring weapons, knew whether his confederates had
committed prior violent crimes, was present at the scene of the
crime, or could have prevented the shooting from occurring. (Id.
at p. 805.) The defendant’s awareness of the risk of death
inherent in an armed robbery was insufficient to show reckless
indifference because there was no evidence that he “knew his own
actions would involve a grave risk of death.” (Id. at p. 807.)
       The following year, in People v. Clark, supra, 63 Cal.4th at
pages 616 to 618, the Supreme Court further elaborated on the
mental state required to demonstrate reckless indifference to
human life. As the court explained, the reckless indifference
element of a felony-murder special circumstance finding
“encompasses a willingness to kill (or to assist another in killing)
to achieve a distinct aim, even if the defendant does not
specifically desire that death as the outcome of his actions.” (Id.
at p. 617.) The requisite state of mind is “ ‘implicit in knowingly
engaging in criminal activities known to carry a grave risk of
death.’ ” (Id. at p. 616.) Reckless indifference to human life thus
has both a subjective and objective component. (Id. at p. 617.)
Subjectively, the defendant must consciously disregard risks
known to him or her. (Ibid.) Objectively, recklessness is
determined by “what ‘a law-abiding person would observe in the
actor’s situation,’ ” that is, whether the defendant’s conduct
“ ‘involved a gross deviation from the standard of conduct that a
law-abiding person in the actor’s situation would observe.’ ”
(Ibid.) The fact that a robbery involved a gun, by itself, is
insufficient to support a finding of reckless indifference to human
life. (Id. at p. 617.)




                                13
       People v. Clark, supra, 63 Cal.4th 522 also provided a
nonexclusive list of factors to consider in evaluating whether a
defendant acted with reckless indifference to human life: “Did
the defendant use or know that a gun would be used during the
felony? How many weapons were ultimately used? Was the
defendant physically present at the crime? Did he or she have
the opportunity to restrain the crime or aid the victim? What
was the duration of the interaction between the perpetrators of
the felony and the victims? What was the defendant’s knowledge
of his or her confederate’s propensity for violence or likelihood of
using lethal force? What efforts did the defendant make to
minimize the risks of violence during the felony?” (In re
Scoggins, supra, 9 Cal.5th at p. 677 [listing factors set forth in
Clark, at pp. 618–623].) Like the Banks factors, “ ‘[n]o one of
these considerations is necessary, nor is any one of them
necessarily sufficient.’ ” (Clark, at p. 618.)
       Applying these factors, People v. Clark, supra, 63 Cal.4th at
pages 612 and 614 held there was insufficient evidence to support
a finding that the defendant, the “mastermind” who planned and
organized a store robbery that ended in a fatal shooting, acted
with reckless indifference to human life. Despite the defendant’s
significant involvement in planning the crime, the evidence
showed he attempted to minimize the likelihood of violence by
timing the robbery to occur after the store was closed and
planning the use of one unloaded gun. (Id. at pp. 621–622.) At
the time of the shooting, the defendant was not present in the
store, was unaware that the shooter had loaded the gun with a
single bullet, and had no prior knowledge that the shooter was
likely to engage in violence. (Id. at pp. 619–621.) The court thus
concluded that there was “nothing in the plan that one can point




                                14
to that elevated the risk to human life beyond those risks
inherent in any armed robbery.” (Id. at p. 623.)
       More recently, our Supreme Court considered the reckless
indifference element of section 190.2, subdivision (d) in In re
Scoggins, supra, 9 Cal.5th 667. The Scoggins court held the
evidence was insufficient to establish that the defendant acted
with reckless indifference to human life where he planned an
unarmed assault and robbery and one of his accomplices deviated
from the plan and killed the victim. (Id. at p. 676.) The victim
previously had swindled the defendant in a sales transaction, and
to exact revenge, the defendant recruited two friends to ambush
the victim, “ ‘beat the shit’ ” out of him, and retrieve the
defendant’s money. (Id. at p. 671.) As planned, the attack took
place in a strip mall parking lot while the defendant waited at a
nearby gas station. When the victim arrived, however, one of the
defendant’s accomplices unexpectedly pulled out a gun and shot
him. (Id. at pp. 671–672.) The defendant had no knowledge a
gun would be used in the attack or that his accomplices were
likely to engage in lethal force, was not present at the scene of
the shooting or in a position to restrain the shooter, and had
attempted to minimize the risk of death by planning for the
assault to occur in a public place in broad daylight. (Id. at
pp. 677–678, 681–683.) Based on these facts, the court concluded
the defendant “did not ‘knowingly creat[e] a “grave risk of
death.” ’ ” (Id. at p. 683.)




      In challenging the trial court’s finding that he acted with
reckless indifference to human life, Maldonado argues that the




                                15
evidence merely reflected a plan to commit a garden-variety
armed robbery of a pizza delivery man in which no one was
supposed to be injured or killed. Maldonado further asserts that
he had no prior knowledge that any of his cohorts were likely to
engage in violence, and that he had no opportunity to intervene
because the shooting occurred impulsively after he had already
walked away. Maldonado thus contends that there was nothing
about his own actions in planning or carrying out the robbery
that contributed to a heightened risk of death. We disagree.
Based on the totality of the evidence before the trial court, its
finding that Maldonado acted with reckless indifference to
human life was supported by substantial evidence.
       The evidence showed that Maldonado participated in
the planning of an armed robbery during which the potential
for deadly force was expressly contemplated. While Maldonado
did not conceive of the idea to rob a pizza delivery man, he was
present when the details of the plan were formulated and the
roles in the robbery were assigned. As described by Gandara, all
seven members of the group, including Maldonado, were in favor
of the plan, and further agreed that a rifle should be used.
Although Zamorano at one point said that no one was supposed
to get hurt, he also told the group that, if the pizza delivery man
“pulls out a gun or he tries to . . . defend himself, they were going
to shoot him.”
       The evidence further demonstrated that Maldonado was
physically present at the robbery during the entire sequence of
events that resulted in the victim’s death. After lying in wait for
the victim on a secluded street, Maldonado actively participated
in the robbery by searching the victim’s pockets and taking his
money while Zamorano held him at gunpoint. When the victim




                                 16
refused to comply with Zamorano’s repeated demands to turn
around, Maldonado grabbed the victim by his arm and turned
him so that he was directly facing Zamorano. Maldonado was
also present when Zamorano walked around the victim, told the
victim that he knew he was “going to snitch,” and then shot the
victim three times in the back. While Maldonado contends that
he had already walked away from the scene when Zamorano fired
the shots, the record does not support his claim. Rather,
Gandara recounted that both Maldonado and Garcia “were
standing there” as Zamorano shot the victim, and the victim fell
to the ground.
      As the Supreme Court observed in People v. Clark, supra,
63 Cal.4th at page 619, “[p]roximity to the murder and the events
leading up to it may be particularly significant where . . . the
murder is a culmination or a foreseeable result of several
intermediate steps, or where the participant who personally
commits the murder exhibits behavior tending to suggest a
willingness to use lethal force. In such cases, ‘the defendant’s
presence allows him to observe his cohorts so that it is fair to
conclude that he shared in their actions and mental state. . . .
[Moreover,] the defendant’s presence gives him an opportunity to
act as a restraining influence on murderous cohorts. If the
defendant fails to act as a restraining influence, then the
defendant is arguably more at fault for the resulting murders.’ ”
      In this case, Maldonado’s presence at the scene gave him
an opportunity to observe Zamorano’s escalating violence and to
intervene by either restraining Zamorano or rendering aid to the
victim. Maldonado did neither. When Zamorano threatened to
shoot the victim in the back if he did not turn around and face
him, Maldonado did not try to calm Zamorano down or dissuade




                               17
him from carrying out his threat. Instead, Maldonado forced the
victim to turn around. While Maldonado asserts that he was
trying to minimize the risk of violence by making the victim
comply with Zamorano’s demand, a rational factfinder could
conclude otherwise. Given the sequence of events, it reasonably
could be inferred that Maldonado placed the victim at greater
risk of harm by turning him around because it forced the victim
to come face to face with the perpetrator holding the firearm,
and increased the likelihood that the victim could identify him.
Indeed, once the victim was facing Zamorano with the rifle
pointed at his stomach, Zamorano appeared to become more
agitated because he believed the victim was “going to snitch.”
Maldonado again did nothing to intervene, and instead stood by
as Zamorano continued to act in a menacing manner toward the
victim before shooting him in the back.
       Maldonado’s conduct after the shooting further supported
a finding that he consciously disregarded the grave risk of death
that resulted from his actions. Although he was present at the
scene when Zamorano shot the victim, Maldonado did not call for
assistance or attempt to render aid. Instead, Maldonado fled
with his companions in the getaway car. Maldonado argues that
he reasonably could have believed there was nothing he could do
to help given that the victim had been shot three times at close
range. According to Gandara, however, “[n]obody thought [the
victim] was dead.” Moreover, there was no evidence that
Maldonado expressed any concern for the victim’s welfare after
the shooting. To the contrary, the evidence showed that everyone
in the group laughed about the shooting as they fled the scene,
and that they spent the next few hours splitting the proceeds of
the robbery and eating the pizza that they had taken from the




                               18
victim. As described by Gandara, “[a]ll of us were in the car, and
we all knew what happened. And we were eating the pizzas, and
we were all laughing about it.”
       From this evidence, the trial court reasonably could find
that Maldonado exhibited a reckless indifference to human life.
The cases on which Maldonado relies in challenging the reckless
indifference finding are readily distinguishable. In each of those
cases, the defendant was not present at the scene of the killing
or in a position to act as a restraining influence. (See, e.g., In re
Taylor (2019) 34 Cal.App.5th 543, 559 [although defendant “was
parked on the street near where the killing occurred, he never got
out of the car and had no opportunity to prevent the shooting”];
In re Ramirez (2019) 32 Cal.App.5th 384, 404, 405 [defendant
“was not at the immediate location of the killing,” and was not
“close enough to exercise a restraining effect on the crime or his
colleagues”]; In re Bennett (2018) 26 Cal.App.5th 1002, 1024
[where defendant was across the street from the shooting, he
“was never in close enough proximity to act as a restraining
influence”]; In re Miller (2017) 14 Cal.App.5th 960, 975
[defendant was “absent from the scene of the killing, and
therefore had no opportunity to stop it or to help” the victim].)
       In contrast, Maldonado was present at the scene and in
close proximity to Zamorano as the events leading to the victim’s
death unfolded, which allowed him to observe how the risk of
violence was escalating. Maldonado also had an opportunity to
intervene as Zamorano considered whether to kill the victim, but
he never made any attempt to stop the shooting or to assist the
victim. In that critical respect, Maldonado is more akin to the
defendants whose failure to act as a restraining influence on
their cohorts supported a finding of reckless indifference to




                                 19
human life. (See, e.g., In re Parrish (2020) 58 Cal.App.5th 539,
544 [although defendant “had the opportunity . . . to restrain [his]
murderous partners and to help the victim,” he “did not take
these opportunities”]; In re McDowell (2020) 55 Cal.App.5th 999,
1014 [“there was a brief but critical opportunity for [defendant] to
say or do something to deescalate the situation,” but instead “he
remained silent”]; People v. Law (2020) 48 Cal.App.5th 811, 825,
review granted July 8, 2020, S262490 [where defendant was “at
the scene of the shooting, he could have tried to stop his
accomplice’s violent behavior or to help the victim once he had
been shot, but he did neither”]; In re Loza (2017) 10 Cal.App.5th
38, 54 [defendant “neither intervened to dissuade [his cohort]
from shooting either [victim] nor came to either [victim]’s aid
after the shooting”].)
       Considering the totality of the record in this case, the
evidence was sufficient to support the trial court’s finding that
Maldonado was a major participant in the robbery and acted with
reckless indifference to human life. Because Maldonado was not
entitled to relief under section 1170.95, the trial court did not err
in denying his petition.




                                 20
                         DISPOSITION

     The order denying Larenzo Ricardo Maldonado’s Penal
Code section 1170.95 petition is affirmed.
     NOT TO BE PUBLISHED.



                                          HILL, J.*

We concur:



             EDMON, P. J.



             EGERTON, J.




      * Judge of the Superior Court of Santa Barbara County,
assigned by the Chief Justice pursuant to article VI, section 6
of the California Constitution.




                                21